                                                 Case 3:17-cv-05659-WHA Document 606 Filed 08/13/19 Page 1 of 1



                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   FINJAN, INC.,                                              No. C 17-05659 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                        JUDGMENT
                                          13   JUNIPER NETWORKS, INC.,
                                          14                  Defendant.
                                                                                         /
                                          15
                                          16          Plaintiff Finjan, Inc. and defendant Juniper Networks, Inc. entered into a joint
                                          17   stipulation of dismissal with prejudice, where the parties agreed to dismiss with prejudice all
                                          18   pending claims and counterclaims in the case, thereby rendering all issues already decided ripe
                                          19   for appeal (Dkt. No. 601). Accordingly, all orders in this case are final and FINAL JUDGMENT
                                          20   IS HEREBY ENTERED.        The Clerk SHALL CLOSE THE FILE.
                                          21          The Rule 54(d)(2)(B)(i) deadline for filing a motion for attorney’s fees and/or
                                          22   nontaxable costs is HELD IN ABEYANCE pending resolution of the parties’ appeal on the merits.
                                          23   If no party timely appeals, then the Rule 54(d)(2)(B)(i) deadline shall be fourteen days after the
                                          24   time to appeal expires.
                                          25
                                          26          IT IS SO ORDERED.
                                          27
                                               Dated: August 13, 2019.
                                          28                                                       WILLIAM ALSUP
                                                                                                   UNITED STATES DISTRICT JUDGE
